Exhibit 10.5

LAURUS MASTER FUND, LTD.

c/o M&C Corporate Services Limited

P.O. Box 309 GT

Ugland House

South Church Street

George Town

Grand Cayman, Cayman Islands

                                March 31, 2006

Biovest International, Inc.

377 Plantation Street

Worcester, MA 01605

Attn: Chief Financial Officer

Re:    Restricted Account: Account Number 270-405-7542,

Account Name: Biovest, maintained at North Fork Bank (the “Restricted Account”).

Reference is made to (i) that certain Note and Warrant Purchase Agreement, dated
as of March 31, 2006 (as amended, modified or supplemented from time to time,
the “Purchase Agreement”), by and between Biovest International, Inc., a
Delaware corporation (the “Company”), and Laurus Master Fund, Ltd. (the
“Purchaser”) and (ii) that certain Restricted Account Agreement, dated as of
March 31, 2006 (as amended, modified or supplemented from time to time, the
“Restricted Account Agreement”), by and among the Company, Laurus and North Fork
Bank (the “Bank”). Capitalized terms used but not defined herein shall have the
meanings ascribed them in the Purchase Agreement or the Restricted Account
Agreement, as applicable. Pursuant to the Section 3.2 of the Purchase Agreement,
the Company is required to place $7,508,000.00 in the Restricted Account, and,
subject to the provisions of this letter, the Purchase Agreement and any Related
Agreement, maintain such amount in the Restricted Account for as long as the
Purchaser shall have any obligations outstanding under the Note and to assign
the Restricted Account for the benefit of the Purchaser as security for the
performance of the Company’s obligations to the Purchaser.

The Purchaser and the Company desire to clarify certain aspects regarding the
use of funds contained in the Restricted Account, and for good consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Purchaser agree that, so long as no default or event of default has occurred and
is continuing under the Purchase Agreement or any Related Agreement (such
determination to be made by Purchaser in its sole discretion in good faith),
upon (x) (i) the first receipt (the “First Receipt”) by the Company of no less
than three million dollars ($3,000,000) of net proceeds representing new money
available for use as Company working capital for a minimum of seven years
through the New Market Tax Credit “NMTC” program (a “NMTC Qualifying Net
Proceeds”) and an equity investment of no less than three million six hundred
thousand dollars ($3,600,000) in the Company by US Bank or an equity investor
reasonably satisfactory to Laurus through an industry recognized NMTC
transaction structure that includes a leveraged fund and qualifying community
development enterprises, all in connection with the New Market Tax Credit “NMTC”
program (collectively, an “Equity Investment), (y) the next receipt (the “Second
Receipt”) by the Company of no less than two



--------------------------------------------------------------------------------

million four hundred thousand dollars ($2,400,000) of NMTC Qualifying Net
Proceeds and an Equity Investment of no less than $2,400,000, and (z) the next
receipt (the “Third Receipt” and together with the First Receipt and the Second
Receipt, each a “Receipt Event”) by the Company of no less than one million five
hundred thousand dollars ($1,500,000) of NMTC Qualifying Net Proceeds and an
Equity Investment of no less than $1,500,000, the Purchaser shall upon receipt
of a Request from the Company in respect of such Receipt Event, on each such
occasion, direct the Bank to wire an amount of funds equal to in each case, two
million five hundred thousand dollars ($2,500,000) to such bank account as the
Company may direct the Purchaser in writing; provided that the Purchaser
specifically agrees that the Third Receipt may precede the closing of the Second
Receipt with no change in the above terms and conditions; and provided further
that the Purchaser hereby acknowledges and agrees that it will consider
alterations of the transaction structure amounts so that there may be a pro rata
increase or decrease of the NMTC Qualifying Net Proceeds and Equity Investments
Amounts with respect to the First Receipt, Second Receipt or Third Receipt
respectively to accommodate the NMTC transaction structure but that the
Purchaser continues to have the sole discretion with respect to the release of
the funds in the Restricted Account. Each release referred to in the immediately
preceding sentence shall be subject (in all respects) to the Purchaser’s
evaluation of all factors that it considers (in its sole discretion) relevant at
the time of such requested release, including its determination (i) of the
sufficiency of existing collateral of the Company, (ii) of the satisfactory
completion of a due diligence review(s) of the Company and the New Market Tax
Credit “NMTC” program giving rise to the generation of the applicable NMTC
Qualifying Net Proceeds and (iii) of the overall performance (financial or
otherwise) of the Company and its Subsidiaries at such time. The Purchaser shall
not be under any obligation to release any amount pursuant to this paragraph and
the release of such amounts shall be in the Purchaser’s sole and absolute
discretion.

This letter may not be amended or waived except by an instrument in writing
signed by the Company and the Purchaser. This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be. This letter shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to principles of conflicts of laws.
This letter sets forth the entire agreement between the parties hereto as to the
matters set forth herein and supersede all prior communications, written or
oral, with respect to the matters herein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.

 

Signed,

Laurus Master Fund, Ltd. By:  

 

Name:   Title:  

Agreed and Accepted this 31st day of March 2006.

 

Biovest International, Inc. By:  

 

Name:   Title:  